United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 _____________

                                  No. 97-1063
                                 _____________

Sandra K. Dunham, Dr., D.V.M.,          *
                                        *
             Appellee,                  *
                                        *
      v.                                *
                                        * Appeal from the United
George Wadley, Dr., D.V.M.;             * States District Court for the
Wingfield Martin; Everett I. Rogers,    * Eastern District of Arkansas.
Dr., D.V.M.; G. C. Blair, Dr., D.V.M.; *
James W. Waymack, Dr., D.V.M.;          *      [UNPUBLISHED]
Donald I. Mayfield, Dr., D.V.M.;        *
Gary F. Strickland, Dr., D.V.M.;        *
Sherry Glover,                          *
                                        *
             Appellants.                *
                                  _____________

                               Submitted: June 13, 1997
                                   Filed: August 28, 1997
                                _____________

Before McMILLIAN, BOWMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                        _____________

PER CURIAM.
        Defendants appeal from the order of the District Court1 denying their motion
pursuant to Federal Rule of Civil Procedure 12(b)(6) to dismiss plaintiff's complaint on
grounds of sovereign immunity, absolute immunity, and qualified immunity. In denying
Rule 12(b)(6) dismissal, the court noted that plaintiff, in her Second Amended
Complaint, seeks damages from defendants in their individual capacities only and
therefore that defendants' arguments concerning the State's Eleventh Amendment
immunity from suit were inapposite. The court further expressed its doubts that
plaintiff ultimately could overcome the defenses of quasi-judicial, prosecutorial, or
qualified immunity, but found that further factual development would be necessary
before it could rule on these immunity defenses. Finally the court invited defendants
to file a motion for summary judgment if they wished the court to consider whether they
were entitled to judgment as a matter of law, once the record had been further
developed.

        Instead of pursuing the District Court's invitation to beef up the record and then
file a motion for summary judgment on the immunity defenses, defendants have filed
this appeal. They argue that the District Court erred in denying the various immunity
defenses they asserted in their Rule 12(b)(6) motion, including their claim of sovereign
immunity. Having heard argument and having considered the record and the briefs of
the parties, we are satisfied the District Court was correct in denying defendants'
12(b)(6) motion. Sued in their individual capacities, defendants are not entitled to the
State's Eleventh Amendment immunity. In addition, we agree with the District Court
that this is a case in which further factual development is required before defendants'
claims of entitlement to dismissal on any of the other asserted immunity grounds may
properly be adjudicated. Because an extended opinion would serve no useful purpose,
the order of the District Court is summarily affirmed. See 8th Cir. R. 47B.



      1
       The Honorable James Maxwell Moody, United States District Judge for the
Eastern District of Arkansas.

                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-